DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
2.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
           Claims 2, 8, 9, and 18 have been amended below in order to correct antecedent basis of certain limitation in the claims. 
             - Claim 2, lines 1-2, “each of the electro-optical chip and the electrical fanout chip flip-chip connected to the substrate15” is amended to “each of the electro-optical chip and the electrical fanout chip are flip-chip connected to the substrate15”1515 in order to correct typographical error for this limitation in the claim (see lines 1-2 of paragraph [0118] of the specification). 
            - Claim 8, line 3, “continuous wave light”15 is amended to “the continuous wave light15”15 in order to correct antecedent basis for this limitation in the claim (see “continuous wave light” in line 4 of parent claim 7).
           - Claim 9, line 3, “continuous wave light”15 is amended to “the continuous wave light15”15 in order to correct antecedent basis for this limitation in the claim (see “continuous wave light” in line 4 of parent claim 7).        
           - Claim 18, line 1, “the method as recited as claim 1”15 is amended to “the method as recited as claim 15”1515 in order to correct antecedent basis/dependency for the claim.

     The application has been amended as follows:
         In the claims:
               Claim 2 (Currently Amended): The computer memory system as recited in claim 1, further comprising: a substrate including electrically conductive routings, each of the electro-optical chip and the electrical fanout chip are flip-chip connected to the substrate such that the electro-optical 25chip and the electrical fanout chip are electrically connected to each other through some of the AYARPO4164 Patent Applicationelectrically conductive routings within the substrate.
               Claim 8 (Currently Amended): The computer memory system as recited in claim 7, wherein the first corresponding optical microring resonator is configured to operate at a specified optical 5wavelength to modulate the continuous wave light having the specified optical wavelength to convert the outgoing electrical data signals into the outgoing optical data signals having the specified optical wavelength, the second corresponding optical microring resonator configured to operate at the specified optical wavelength to optically couple the incoming optical data signals having the specified optical wavelength.
               Claim 9 (Currently Amended): The computer memory system as recited in claim 7, further comprising: an optical power supply optically connected to the electro-optic chip, the optical power supply configured to generate the continuous wave light and supply the continuous wave light to the plurality of transmitter slices of the at least one optical macro within the electro-optical 15chip.
               Claim 18 (Currently Amended): The method as recited as claim [[1]]15, wherein receiving the first set of optical data signals, generating the first set of electrical data signals, transmitting the first set of electrical data signals, generating the second set of optical data signals, and transmitting the second set of optical data signals is done by an electro-optical chip.
    
Allowable Subject Matter
3.     Claims 1-20 are allowed.
4.    The following is a statement of reason for indication of allowable subject matter: 
Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “each of the at least one optical macro configured to transmit the outgoing optical data signals through the photonic interface to the optical link, each of the at least one optical macro configured to convert incoming optical data signals received through the photonic 10interface from the optical link into incoming electrical data signals, each of the at least one optical macro configured to transmit the incoming electrical data signals through the electrical interface; an electrical fanout chip electrically connected to the electrical interface of the electro- optical chip; and 15at least one dual in-line memory module (DIMM) slot electrically connected to the electrical fanout chip, each of the at least one dual in-line memory module slot configured to receive a corresponding dynamic random access memory (DRAM) DIMM, the electrical fanout chip configured to direct bi-directional electrical data communication between the electro-optical chip and each DRAM DIMM corresponding to the at least one dual in-line 20memory module slot”, and a combination of other limitations thereof as claimed in the claim. Claims 2-14 depend on claim 1.    
       Regarding independent claim 15, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “transmitting the first set of electrical data signals to an electrical fanout chip connected to a memory device; operating the electrical fanout chip to perform the memory access operation on the 25memory device in accordance with the first set of electrical data signals, wherein performance AYARPO4168 Patent Applicationof the memory access operation generates a second set of electrical data signals conveying results of the memory access operation; generating a second set of optical data signals from the second set of electrical data signals, the second set of optical data signals conveying the results of the memory access 5operation; and transmitting the second set of optical data signals through the optical link”, and a combination of other limitations thereof as claimed in the claim. Claims 2-14 depend on claim 1.       


Conclusion
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRI M HOANG/Primary Examiner, Art Unit 2827